DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadus et al. (US 2006/0286321).
Regarding Claim 3, Broadus teaches a co-extruded multi-layer polymeric film comprising five layers (para [0004]), the present invention is directed to a multilayer film comprising at least one layer that comprises a blend of a first ethylene/alpha-olefin copolymer; and para [0036]), Outside layer also is used with reference to the outermost layer of a plurality of concentrically arranged layers simultaneously coextruded through an annular die; and para [0056]), In a preferred embodiment, the second layer serves as an 02-barrier layer; and para [0039]), The multilayer film of the present invention can have any desired number of layers, such as from 2 to 20 layers): (i) an inner sealant layer comprising an ethylene/a-olefin copolymer fraction having a density in the range of 0.894 to 0.920 g/cm3 (para [0057]), the multilayer film further comprises a third layer which serves as a seal layer, the third layer being an outer layer, with the first layer 

It would have been obvious to one of ordinary skill in the art to optimize the percent of EVOH in the barrier layer and the weight, thickness, and density of each layer by routine experimentation in order to improve the mechanical and/or barrier properties of the film.
Regarding Claim 4, Broadus teaches the co-extruded multi-layer polymeric film of claim 3 wherein the first interposed layer is sandwiched between the inner sealant layer and the core barrier layer, and the second interposed layer is sandwiched between the outer sealant layer and the core barrier layer (para [0057]), the multilayer film further comprises a third layer which serves as a seal layer, the third layer being an outer layer, with the first layer being between the third layer and the second layer; and para [0059], In a preferred embodiment, the multilayer film further comprises a fifth layer which is between the fourth layer and the second layer, the fifth layer containing a polymeric 
Regarding Claim 5, Broadus teaches the co-extruded multi-layer polymeric film of claim 3 wherein the ethylene/a-olefin interpolymer in at least one of the inner sealant layer, the outer sealant layer, the first interposed layer, or the second interposed layer comprises a polymer fraction of linear low density polyethylene and a second copolymer fraction of an ethylene/octene-1 copolymer, an ethylene/hexene-1 copolymer, or an ethylene/butene-1 copolymer (para [0023]), As used herein, the phrase "ethylene/alpha-olefin copolymer'' includes such materials as linear low density polyethylene (LLDPE); and para [0022], A homogeneous ethylene/alpha-olefin copolymer can be prepared by the copolymerization of ethylene and any one or more alpha-olefin The alpha-olefin can comprise at least one member selected from the group consisting of 1-butene, 1-hexene, and 1-octene).
Regarding Claim 6, Broadus teaches the co-extruded multi-layer polymeric film of claim 5, but does not teach the method wherein the interpolymer has a density of 0.915 g/cm3 and a melt index of 0.80-1.0 dg/min. It would have been obvious to one of ordinary skill in the art to optimize the density and melt index of the interpolymer by routine experimentation in order to improve the mechanical properties of the film. 
Regarding Claim 7, Broadus teaches the co-extruded multi-layer polymeric film of claim 3 wherein the ethylene/a-olefin interpolymer comprises at least one metallocene linear low density polyethylene (mLLDPE) (para [0023]), As used herein, the phrase "ethylene/alpha­olefin copolymer''includes such materials as linear low density 
Regarding Claim 8, Broadus teaches the co-extruded multi-layer polymeric film of Claim 3, but does not teach the film wherein the percent weight or thickness of the EVOH layer relative to the entire film is selected from the following numbers: 0.5, 0.6, 0.7, 0.8, 0.9, 1.0, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 3.0, 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 4.0, 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, and 5.0. It would have been obvious to one of ordinary skill in the art to optimize the thickness of the EVOH layer by routine experimentation in order to improve the barrier properties of the film. 
Regarding Claim 9, Broadus teaches the co-extruded multi-layer polymeric film of Claim 3, but does not teach the film wherein the mole percent of ethylene in said EVOH copolymer is selected from the following numbers: 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, and 55. It would have been obvious to one of ordinary skill in 
Regarding Claim 10, Broadus teaches the co-extruded multi-layer polymeric film of claim 3 wherein the ethylene/a-olefin interpolymer in at least one of the inner sealant layer, the outer sealant layer, the first interposed layer, or the second interposed layer has a melt index in the range of 0.2 to 2.0 dg/min (para [0053]), In a preferred embodiment, the first ethylene/alpha olefin.copolymer has a melt index of from about 0.1 to about 5 g/10 min). 
Regarding Claim 11, Broadus teaches the co-extruded multi-layer polymeric film of claim 3 but does not teach the film wherein the ethylene/a-olefin interpolymer in at least one of the inner sealant layer, the outer sealant layer, the first interposed layer, or the second interposed layer has a zero shear viscosity ratio (ZSVR) in the range of 1.15 to 2.5.  It would have been obvious to one of ordinary skill in the art to optimize the ZSVR of the interpolymer by routine experimentation in order to improve the mechanical properties of the film. 
Regarding Claim 12, Broadus teaches the co-extruded multi-layer polymeric film of claim 3 wherein the ethylene-alpha-olefin interpolymer in at least one of the inner sealant layer, the outer sealant layer, the first interposed layer, or the second interposed layer has a molecular weight distribution, expressed as the ratio of the weight average molecular weight to number average molecular weight (Mw/Mn) in the range of 2.0 - 4.0 (para [0004]), the present invention is directed to a multilayer film comprising at least one layer that comprises a blend of a first ethylene/alpha-olefin copolymer and a second ethylenefalpha-olefin copolymer. The first ethylene/alpha-olefin copolymer has a Mw/Mn 
Regarding Claim 13, Broadus teaches a co-extruded multi-layer polymeric film comprising seven layers (para (0004], the present invention is directed to a multilayer film comprising at least one layer that comprises a blend of a first ethylene/alpha-olefin copolymer; and para  [0036], outside layer also is used with reference to the outermost layer of a plurality of concentrically arranged layers simultaneously coextruded through an annular die; and para [0056], in a preferred embodiment, the second layer serves as an 02-barrier layer; and para [0039], the multilayer film of the present invention can have any desired number of layers, such as from 2 to 20 layers): (i) an inner sealant layer comprising an ethylene/a-0lefin copolymer fraction having a density in the range of 0.894 to 0.920 g/cm3 (para [0057]), the multilayer film further comprises a third layer which serves as a seal layer, the third layer being an outer layer, with the first layer being between the third layer and the second layer; and Table 1, which shows that the sealant layer comprises 40% of LLDPE1; and Table 10, which shows that LLDPE1 is Exxon Escorene LL 3003.32; Exxon Escorene LL 3003.32 comprises an ethylene a-olefin copolymer with a density of 0.918 g/cm3; see the document entitled "ExxonMobil LLDPE LL 3003 Series", pg 1, Ins 5 and 15, ExxonMobil LLDPE LL 3003 Series are ethylene 1-hexene copolymer linear low density polyethylene cast film resins. Density: 0.918 g/cm3); (ii) a first and a second inner interposed layer, wherein all the interposed layers comprise an ethylene/a-olefin copolymer fraction having a density in the range of 0.894 to 0.920 g/cm3 in an amount of at least about 50% by weight or thickness of the first interposed layer (para [0004]), the present invention is directed to a multilayer film 
However, Broadus does not teach the film wherein the ethylene-alpha-olefin copolymer fraction is in an amount of at least about 50% by weight or thickness of the total inner sealant layer, wherein the inner sealant layer has a total density in the range of from about 0.910 to 0.924 g/cm3; wherein the core barrier layer comprises about 0.1 % to about 10% by total weight or thickness of the co-extruded multi-layer polymeric film, wherein the EVOH comprises at least 38% ethylene in the EVOH copolymer; wherein the ethylene-alpha-olefin copolymer fraction is in an amount of at least about 50% by weight or thickness of the total outer sealant layer, wherein the outer sealant 
It would have been obvious to one of ordinary skill in the art to add more interposed layers of the same composition because the film can include up to 20 layers (para [0039], the multilayer film of the present invention can have any desired number of layers, such as from 2 to 20 layers). Further, it would have been obvious to one of ordinary skill in the art to optimize the percent of EVOH in the barrier layer and the weight, thickness, and density of each layer by routine experimentation in order to provide improved mechanical and/or barrier properties to the film.
Regarding Claim 14, Broadus teaches the co-extruded multi-layer polymeric film of claim 13 wherein the first interposed layer is sandwiched between the inner sealant layer and the core barrier layer, and the second interposed layer is sandwiched between the outer sealant layer and the core barrier layer (para (0057], the multilayer film further comprises a third layer which serves as a seal layer, the third layer being an outer layer, with the first layer being between the third layer and the second layer; and para [0059], In a preferred embodiment, the multilayer film further comprises a fifth layer which is between the fourth layer and the second layer, the fifth layer containing a polymeric composition in accordance with the blend of the first layer of the film; and Table 3 which shows that the first and fifth layers are labeled as the substrate core and the coating core, having the exact same composition). 
Regarding Claim 15, Broadus teaches the co-extruded multi-layer polymeric film of claim 13 wherein the ethylene/a-olefin interpolymer in at least one of the inner sealant 
Regarding Claim 16, Broadus teaches the co-extruded multi-layer polymeric film of claim 15, but does not teach the method wherein the interpolymer has a density of 0.915 g/cm3 and a melt index of 0.80-1.0 dg/min. It would have been obvious to one of ordinary skill in the art to optimize the density and melt index of the interpolymer by routine experimentation in order to improve the performance of the film. 
Regarding Claim 17, Broadus teaches the co-extruded multi-layer polymeric film of claim 13 wherein the ethylene/a-olefin interpolymer comprises at least one metallocene linear low density polyethylene (mLLDPE) (para [0023]), As used herein, the phrase .ethylene/alpha­olefin copolymer includes such materials as linear low density polyethylene (LLDPE); and para (0049], the first ethylene/alpha-olefin copolymer can be prepared using a metallocene catalyst on a solid Support; A mLLDPE is an LLDPE which has been prepared using a metallocene catalyst; see US 2014/311557 A1 to Dai Nippon Printing Co. Ltd, para [0034], it is preferable to use metallocene-based linear low density polyethylene. The metallocene-based linear low 
Regarding Claim 18, Broadus teaches the co-extruded multi-layer polymeric film of Claim 13, but does not teach the film wherein the percent weight or thickness of the EVOH layer relative to the entire film is selected from the following numbers: 0.5, 0.6, 0.7, 0.8, 0.9, 1.0, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 3.0, 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 4.0, 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, and 5.0. It would have been obvious to one of ordinary skill in the art to optimize the thickness of the EVOH layer by routine experimentation in order to improve the barrier properties of the film. 
Regarding Claim 19, Broadus teaches the co-extruded multi-layer polymeric film of Claim 13, but does not teach the film wherein the mole percent of ethylene in said EVOH copolymer is selected from the following numbers: 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, and 55. It would have been obvious to one of ordinary skill in the art to optimize the mole percent of the ethylene in the EVOH by routine experimentation in order to improve the barrier of the film. 
Regarding Claim 20, Broadus teaches the co-extruded multi-layer polymeric film of Claim 13 wherein the ethylene/a-olefin interpolymer in at least one of the inner sealant layer, the outer sealant layer, the first interposed layer, or the second interposed layer has a melt index in the range of 0.2 to 2.0 dg/min. (para [0053]), In a preferred 
Regarding Claim 21, Broadus teaches the co-extruded multi-layer polymeric film of Claim 13 but does not teach the film wherein the ethylene-alpha-olefin interpolymer in at least one of the inner sealant layer, the outer sealant layer, the first interposed layer, or the second interposed layer has a zero shear viscosity ratio (ZSVR) in the range of 1.15 to 2.5.  It would have been obvious to one of ordinary skill in the art to optimize the ZSVR of the interpolymer by routine experimentation in order to improve the mechanical properties of the film. 
Regarding Claim 22, Broadus teaches the co-extruded multi-layer polymeric film of Claim 13 wherein the ethylene/a-olefin interpolymer in at least one of the inner sealant layer, the outer sealant layer, the first interposed layer, or the second interposed layer has a molecular weight distribution, expressed as the ratio of the weight average molecular weight to number average molecular weight (Mw/Mn) in the range of 2.0 - 4.0 (para [0004]), the present invention is directed to a multilayer film comprising at least one layer that comprises a blend of a first ethylene-alpha-olefin copolymer and a second ethylene-alpha-olefin copolymer. The first ethylene-alpha-olefin copolymer has a Mw/Mn of from about 1 to 3.0 The second ethylene/alpha-olefin copolymer has a Mw/Mn greater than 3.0).
Regarding Claim 23, Broadus teaches the co-extruded multi-layer polymeric film of Claim 3, wherein said at least one outer sealant layer, said at least one inner sealant layer, said core layer, said first at least one interposed layer, and said second at least one interposed layer, individually, comprises from a single layer up to and including 45 
Regarding Claim 24, Broadus teaches the co-extruded multi-layer polymeric film of Claim 13, wherein said at least one outer sealant layer, said at least one inner sealant layer, said core layer, said first at least one interposed layer, and said second at least one interposed layer, individually, comprises from a single layer up to and including 45 layers (para [0039]), The multilayer film of the present invention can have any desired number of layers, such as from 2 to 20 layers; it is reasonably understood that each layer the invention taught in claim 13 is a single layer). 
Regarding Claim 25, Broadus teaches the co-extruded multi-layer polymeric film of Claim 3, wherein the total thickness of the film is from about 1 mil to about 5 mils (para [0055]), In a preferred embodiment, the multilayer film has a total thickness of from about 0.2 mill to about 10 mils). 
Regarding Claim 26, Broadus teaches the co-extruded multi-layer polymeric film of Claim 13, wherein the total thickness of the film is from about 1 mil to about 5 mils (para [0055]), in a preferred embodiment, the multilayer film has a total thickness of from about 0.2 mill to about 10 mils).

Claims 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadus et al. (US 2006/0286321) in view of Falla et al. (US 5,721,025).
Regarding Claim 27, Broadus teaches a bag comprising a recyclable barrier co-extruded multilayer polymeric film (para [0004]), the present invention is directed to a 
However, Broadus does not teach a bag for packaging flowable materials comprising a non-barrier co-extruded multi-layer polymeric film; wherein the ethylene/a-olefin copolymer fraction is in an amount of at least about 50% by weight or thickness of the total inner sealant layer, wherein the inner sealant layer has a total density in the range of from about 0.910 to 0.924 g/cm3; wherein the first and the second interposed layer has a total density in the range of from about 0.910 to 0.924 g/cm3; wherein the core barrier layer comprises about 0.1 % to about 10% by total weight or thickness of the co-extruded multiーlayer polymeric film, or about 5% or less of the combined weight or thickness of the barrier and non barrier films; wherein the EVOH comprises at least 38% ethylene in the EVOH copolymer; wherein the ethylene/a-olefin copolymer fraction 
Falla teach bag for packaging flowable materials (col 1, In 6-8, This invention relates to a pouch used in consumer packaging made from certain film structures useful for packaging flowable materials, for example liquids such as milk) comprising a non-barrier co-extruded multi-layer polymeric film (col 3, In 10-11,one embodiment of the present invention is a pouch made from a two-layer coextruded film containing an outer layer of linear low density polyethylene... and an inner seal layer of the aforementioned polymeric composition; the film does not include a barrier layer and is therefore a nonbarrier film). 
It would have been obvious to one to one of ordinary skill in the art to associate the film taught by Falla with the film taught by Broadus to package the flowable material because the film taught by Falla can include an additional barrier film (Falla, col 7, In 18-25, as will be understood by those skilled in the art, the multilayer film structure for the pouch of the present invention may contain various combinations of film layers…the film structure also included the seal layer in combination with a barrier film) and the film taught by Broadus can be adhered to other films (Broadus, para [0037]), the term "adhered" is inclusive of films which are directly adhered to one another using a heat seal or other means, as well as films which are adhered to one another using an adhesive which is between.
Further, it would have been obvious to one of ordinary skill in the art to optimize the percent of EVOH in the barrier layer and the weight, thickness, and density of each 
Regarding Claim 28, Broadus teaches a bag comprising a recyclable barrier co-extruded multilayer polymeric film (para [0004]), the present invention is directed to a multilayer film comprising at least one layer that comprises a blend of a first ethylene/alpha-olefin copolymer; and para [0005], the present invention is directed to a heat-shrinkable packaging article comprising a film of the present invention. The packaging article may be a heat shrinkable bag; and para (0036], Outside layer also is used with reference to the outermost layer of a plurality of concentrically arranged layers simultaneously coextruded through an annular die; and para (0056], In a preferred embodiment, the second layer serves as an 02-barrier layer; The bag is recyclable because it does not contain nylon or PET; see instant specification, para [00115], the disclosure provides for bags that are recyclable, because they do not contain any nylon or PET, or their metalized versions), wherein the barrier co-extruded multi-layer polymeric film comprises (i) an inner sealant layer comprising an ethylene/a-olefin copolymer fraction having a density in the range of 0.894 to 0.920 g/cm3 (para [0057]), the multilayer film further comprises a third layer which serves as a seal layer, the third layer being an outer layer, with the first layer being between the third layer and the second layer; and Table 1, which shows that the sealant layer comprises 40% of LLDPE1; and Table 10, which shows that LLDPE1 is Exxon Escorene LL 3003.32; Exxon Escorene LL 3003.32 comprises an ethylene a-olefin copolymer with a density of 0.918 g/cm3; see the document entitled "ExxonMobil LLDPE LL 3003 Series", pg 1, Ins 5 and 15, ExxonMobil LLDPE LL 3003 Series are ethylene 1-hexene copolymer linear 
Falla further teaches the bag for packaging flowable materials (col 1, In 6-8, This invention relates to a pouch used in consumer packaging made from certain film structures useful for packaging flowable materials, for example liquids such as milk) comprising a non-barrier co- extruded multi-layer polymeric film (col 3, In 10-11, One -layer coextruded film containing an outer layer of linear low density polyethylene and an inner seal layer of the aforementioned polymeric composition; the film does not include a barrier layer and is therefore a non-barrier film). 
However, neither Broadus nor Falla teaches the film wherein the ethylene/a-olefin copolymer fraction is in an amount of at least about 50% by weight or thickness of the total inner sealant layer, wherein the inner sealant layer has a total density in the range of from about 0.910 to 0.924 g/cm3; wherein the core barrier layer comprises about 0.1 % to about 10% by total weight or thickness of the co-extruded multi-layer polymeric film, or about 5% or less of the combined weight or thickness of the barrier and non-barrier films, wherein the EVOH comprises at least 38% ethylene in the EVOH copolymer; wherein the ethylene/a-olefin copolymer fraction is in an amount of at least about 50% by weight or thickness of the total outer sealant layer, wherein the outer sealant layer has a total density in the range of from about 0.910 to 0.924 g/cm3; and comprising a first and a second outer interposed layer, wherein all the interposed layers have a total density in the range of from about 0.910 to 0.924 g/cm3. It would have been obvious to one of ordinary skill in the art to add more interposed layers of the same composition because the film can include up to 20 layers (para [0039], the multilayer film of the present invention can have any desired number of layers, such as from 2 to 20 layers). Further, it would have been obvious to one of ordinary skill in the art to optimize the percent of EVOH in the barrier layer and the weight, thickness, and density of each layer by routine experimentation in order to improve the mechanical and/or barrier properties of the film.

Regarding Claim 30, Broadus in view of Falla teaches the bag of Claim 28. Broadus further teaches the bag wherein the total thickness of the barrier film is from about 1 mil to about 5 mils (para [0055]), In a preferred embodiment, the multilayer film has a total thickness of from about 0.2 mill to about 10 mils) but does not teach the bag wherein the thickness of each of the barrier film and the non-barrier film is from about 1 mil to about 5 mils. It would have been obvious to one of ordinary skill in the art to optimize the thickness of the non-barrier film by routine experimentation in order to improve the performance of the film. 
Regarding Claim 31, Broadus in view of Falla teaches the bag of Claim 27, but neither teaches the bag wherein the thickness of the non­barrier film is greater than the barrier film. It would have been obvious to one of ordinary skill in the art to optimize the thickness of the barrier film and non-barrier film by routine experimentation in order to improve the mechanical properties of the film. 
Regarding Claim 32, Broadus in view of Falla teaches the bag of Claim 28, but neither teaches the bag wherein the thickness of the non­barrier film is greater than the 
Regarding Claim 33, Broadus in view of Falla teaches the bag of Claim 31, but neither teaches the bag wherein the thickness of the non­barrier film is about 3.8 mil and the thickness of the barrier film is about 1.8 mil. It would have been obvious to one of ordinary skill in the art to optimize the thickness of the barrier film and non-barrier film by routine experimentation in order to improve the mechanical properties of the film. 
Regarding Claim 34, Broadus in view of Falla teaches the bag of Claim 32, but neither teaches the bag wherein the thickness of the non­barrier film is about 3.8 mil and the thickness of the barrier film is about 1.8 mil. It would have been obvious to one of ordinary skill in the art to optimize the thickness of the barrier film and non-barrier film by routine experimentation in order to improve the mechanical properties of the film. 
Regarding Claim 35, Broadus in view of Falla teaches the bag of Claim 27, but neither teaches the bag wherein the EVOH layer in the barrier co-extruded multi-layer polymeric film has a percent weight or thickness relative to the entire film selected from the following numbers: 0.5, 0.6, 0.7, 0.8, 0.9, 1.0, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 3.0, 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 4.0, 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, and 5.0. It would have been obvious to one of ordinary skill in the art to optimize the thickness of the EVOH layer by routine experimentation in order to improve the barrier properties of the film. 
Regarding Claim 36, Broadus in view of Falla teaches the bag of Claim 28, but neither teaches the bag wherein the EVOH layer in the barrier co-extruded multi-layer 
Regarding Claim 37, Broadus in view of Falla teaches the bag of Claim 27.  Falla further teaches the bag wherein the bag is configured to empty from about 95% to about 99.9% of its contents without incorporating any evacuation aid device (col 9, In 42-51, The polyethylene pouch of the present invention made of thin polyethylene film, used for packaging flowable materials, offers many advantages over the containers used in the past. The polyethylene pouch (1) consumes less natural resources, (2) requires less space in a landfill, (3) can be recycled, (4) can be processed easily, (5) requires less storage space, (6) uses less energy for storage (heat transfer properties of package, (7) can be safely incinerated and (8) can be reused, for example, the empty pouch can be used for other applications such as freezer bags; it is reasonably understood that the bag is completely emptied before being reused). 
Regarding Claim 38, Broadus in view of Falla teaches the bag of Claim 28. Falla further teaches the bag wherein the bag is configured to empty from about 95% to about 99.9% of its contents without incorporating any evacuation aid device (col 9, In 42-51, The polyethylene pouch of the present invention made of thin polyethylene film, used for packaging flowable materials, offers many advantages over the containers used in the past. The polyethylene pouch (1) consumes less natural resources, (2) requires less . 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broadus et al. (US 2006/0286321) in view of Falla et al. (US 5,721,025) and Kruger (US 4,709,835) and Scholle (US 2019/0367219).
Regarding Claim 39, Broadus teaches a bag comprising a recyclable barrier co-extruded multi-layer polymeric film (para (0004), the present invention is directed to a multilayer film comprising at least one layer that comprises a blend of a first ethylene-alpha-olefin copolymer; and para [0005], the present invention is directed to a heat-shrinkable packaging article comprising a film of the present invention. The packaging article may be a heat shrinkable bag; and para [0036], "Outside layer" also is used with reference to the outermost layer of a plurality of concentrically arranged layers simultaneously coextruded through an annular die; and para [0056], In a preferred embodiment, the second layer serves as an 02-barrier layer; The bag is recyclable because it does not contain nylon or PET; see instant specification, para [00115]. the disclosure provides for bags that are recyclable, because they do not contain any nylon or PET, or their metalized versions), wherein the barrier co-extruded multi-layer polymeric film comprises (i) an inner sealant layer comprising an ethylene/a-olefin copolymer fraction having a density in the range of 0.894 to 0.920 g/cm3 (para [0057]), 
more than one layer of the film, the blend in one layer can be the same as that of the other layer). 
However, Broadus does not teach a bag for packaging post mix syrup comprising at least one screw-on fitment, and a non-barrier co-extruded multi-layer polymeric film; and wherein the bag passes a standard 40 inch drop test when filled with post mix syrup; wherein the ethylene/a-olefin copolymer fraction is in an amount of at least about 50% by weight or thickness of the total inner sealant layer, wherein the inner sealant layer has a total density in the range of from about 0.910 to 0.924 g/em3; wherein the first and the second interposed layer has a total density in the range of from about 0.910 to 0.924 g/cm3; wherein the core barrier layer comprises about 0.1 % to about 10% by total weight or thickness of the co­extruded multi-layer polymeric film, or about 5% or less of the combined weight or thickness of the barrier and non-barrier films; wherein the EVOH comprises at least 38% ethylene in the EVOH copolymer; wherein the ethylene/a-olefin copolymer fraction is in an amount of at least about 50% by weight or thickness of the total outer sealant layer, wherein the outer sealant layer has a total density in the range of from about 0.910 to 0.924 g/em3.  
It would have been obvious to one of ordinary skill in the art to optimize the percent of EVOH in the barrier layer and the weight, thickness, and density of each layer by routine experimentation in order to improve the mechanical and/or barrier properties of the film.
Kruger teaches a bag for packaging post mix syrup (col 1, In 53-57, The objects of the present invention are fulfilled by providing a disposable syrup package for use in a post mix beverage dispenser apparatus comprising: a collapsible bag forming a main container body having a discharge opening therein) comprising at least one screw-on fitment (col 2, In 60-62, a disposable syrup package for a selected beverage is selected from a storage location.  A dosing valve assembly 10 is screwed into spout 10; A spout is a fitment; see instant specification, para [0098], having a dispensing spout or fitment sealed to the wall of the bag), and a non-barrier co-extruded multi-layer polymeric film (col 3, In 10-11, The bags 1 are preferably polyethylene, but could also be multi-layered structures; a multilayer polyethylene film does not include a barrier layer). It would have been obvious to one of ordinary skill in the art to associate the film taught by Kruger with the film taught by Broadus to package the post mix syrup because the film taught by Falla can optionally include a barrier film/layer (Kruger, col 3, In 10-12, The bags 1 are preferably polyethylene, but could also be multi-layered structures or designed to provide oxygen or water barriers) and the film taught by Broadus can be adhered to other films (Broadus, para [0037], the term .adhered. is inclusive of films which are directly adhered to one another using a heat seal or other means, as well as films which are adhered to one another using an adhesive which is between the two films). 
Further, it would have been obvious to one of ordinary skill in the art to coextrude the film as performed by Broadus (Broadus, para [0036], outside layer also is used with reference to the outermost layer of a plurality of concentrically arranged layers simultaneously coextruded through an annular die) because it is a more efficient method of forming a multilayered film. 
Scholle teaches a bag for packaging a syrup (para [0002], The disclosure relates in general to polymer films that are suitable for use in the formation of bags; and para [0031], The bags can be used alone, or in combination with outer rigid containers, such as container 50. One such use is in association with bag-in-box packaging. In such applications, the bags may be used to store and dispense flowable material, including, but not limited to liquids, gels, syrups, such as soft drink syrup, beverages, such as wine, purees among other flowable material) wherein the bag is subjected to a 30 inch drop test (para [0053], Specifically, the bags were tested using a drop test and a transportation simulation test (shaker table test). For the drop test, the same bag is dropped three times from 30-inches, and then until failure or 25 drops is achieved). It would have been obvious to one of ordinary skill in the art to perform this drop test on the bag taught by Broadus in view of Kruger because the test allows one to understand the durability of the bag under a repeated stress. 
Further, it would have been obvious to one of ordinary skill in the art to optimize the height of the drop by routine experimentation in order to improve the mechanical properties of the film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 19, 2022